Citation Nr: 0730183	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1990.  He was awarded the Vietnam Service Medal.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada, which denied entitlement to service connection for 
PTSD, hepatitis B, hypertension, a right knee disability, a 
heart disorder, and a left hip disability, and determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a back 
disability.  The veteran only timely appealed the issues of 
entitlement to service connection for PTSD and Hepatitis B.     

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that at the hearing before the Board, the 
appellant submitted additional evidence in support of the 
claim with a waiver to the Board.  The veteran waived his 
right to have the additional evidence considered by the RO.  
Therefore, the Board finds that a remand for the RO's initial 
consideration of this evidence is not required and the Board 
may proceed with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  



FINDINGS OF FACT

1.  The medical evidence establishes a current diagnosis of 
PTSD based on the veteran's claimed in-service stressors.    

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat. 

3.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 

4.  The veteran has a history of hepatitis A infection in 
service and there is o competent evidence of a current 
hepatitis B infection or a residuals disability due to 
hepatitis B infection.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007). 

2.  A disability manifested by or due to hepatitis B 
infection was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for PTSD. 

The record shows that PTSD has been diagnosed.  VA mental 
health treatment records dated in March 2005 and July 2006 
show a diagnosis of PTSD, severe, chronic.  The psychologist 
relates the diagnosis of PTSD to the veteran's active duty 
service in Vietnam.    

The veteran submitted written statements in which he 
described his stressor events.  He also described the 
stressor events at a hearing before the Board in June 2007.  
The veteran essentially described six stressor events.  The 
service records show that the veteran served in Vietnam from 
August 31, 1967 to August 31, 1968 with the 74th Supply 
Company and the 228th Ordinance Detachment.  The service 
records indicate that the veteran was authorized to wear the 
Vietnam Service Medal.  His military occupation was stock and 
account specialist (76P20).  The service records note the 
following campaigns: Vietnam Counteroffensive Phases III, IV, 
and V, and the TET Offensive.  

The first stressor event occurred when the veteran first 
arrived in Vietnam.  At the hearing before the Board in June 
2007, the veteran stated that when he first arrived in 
Vietnam, at Cam Ranh Bay, he was exposed to individuals in 
the military screaming and yelling.  

The second stressor event occurred in 1968.  The veteran 
stated that he was on leave in downtown Saigon when the Tet 
Offensive began.  He stated that he knew Saigon was under 
attack and that buildings were being bombed.  The veteran 
indicated that the whole city was in chaos and he was in 
shock.  He reported that he first hid in an alley and then he 
rode back to base on a moped. The veteran stated that he saw 
dead bodies of American soldiers and the Vietnamese people in 
the streets.  The veteran stated that he had gone downtown 
with two other solders; one made it back to base and he never 
found out what happened to the other soldier.  The veteran 
stated that when he returned to camp, he was given a weapon 
and was told to fire at the Viet Cong.  See the veteran's 
stressor statement received in August 2005 and the veteran's 
testimony at a hearing before the Board in June 2007.  

The third stressor occurred the next day or so after the 
attack.  The veteran stated that the 74th Supply and Support 
Company had to convoy out of Saigon.  The veteran indicated 
that he was chosen to drive a five-ton tractor trailer out of 
the city.  The veteran indicated that while driving in the 
convoy, the truck's back wheel locked.  The veteran stated 
that he and a gunman stopped to try to fix the problem.  The 
veteran indicated that they were not able to fix the problem 
and they drove the truck with the wheel locked up.  The 
veteran indicated that they were under sniper fire while 
driving to the post at Long Bin.  He stated that when they 
arrived at the port, the trailer's rear end was in flames.  
See the veteran's stressor statement received in August 2005 
and the veteran's testimony at a hearing before the Board in 
June 2007.  

The fourth stressor event is as follows: the veteran traveled 
out of Saigon on a Thailand boat.  The veteran stated that on 
the way to Da Nang, he saw all types of trash, debris, and 
bodies floating in the river.  See the veteran's stressor 
statement received in August 2005.  

The fifth stressor event occurred in Da Nang.  The veteran 
stated that upon arrival in Da Nang, he had to convoy from 
the sea landing port to where they were going to set up the 
base camp.  The veteran indicated that he drove a rough 
terrain fork lift from the port to the base camp.  He 
indicated that the rough terrain forklift had no outside 
protection and he was fired upon.  He noted that this 
stressor occurred from January to April 1968.  See the 
veteran's stressor statements received in August 2005 and 
August 2006.  

The sixth stressor event also occurred in Da Nang.  The 
veteran stated that after they set up the base camp, he 
joined the 50th Infantry, Company E, rifle security unit.  
The veteran indicated that this unit guarded the base camp at 
Da Nang.  He stated that he was stood guard in a tower at the 
base of Marble Mountain in the vehicle dump or vehicle 
salvage yard.  He stated that one night, the Viet Cong hit 
the Marine and Special Forces Camp with gunfire and rockets.  
The veteran indicated that he jumped out of the tower and he 
had to wait in the vehicle rubble until he was picked up and 
brought back to camp.  See the veteran's stressor statements 
received in August 2005 and August 2006.  

Although the veteran asserts that he engaged in combat with 
the enemy, there is no indication in the service records that 
the veteran was awarded a medal indicative of combat.  It 
must be emphasized that an award of the Vietnam Service Medal 
or Vietnam Campaign Medal by themselves does not establish 
that an individual participated in "combat with the enemy " 
since the awards merely recognize service in the theater or 
area of operations of Vietnam.  The Vietnam Service Medal and 
Vietnam Campaign Medal were awarded to personnel who did not 
physically serve in Vietnam.  Also, the notation in the 
service records that the veteran was involved in the Vietnam 
Counteroffensive Phases III, IV, and V, and the TET 
Offensive, by itself, does not establish that an individual 
participated in "combat with the enemy.  Since there is no 
evidence that the veteran engaged in combat, there must be 
credible supporting evidence of the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  

The veteran's statements, or those of medical professionals, 
cannot fulfill this requirement.  Moreau v. Brown, at 395-
396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The RO is unable 
to verify the first, second, and fourth stressor events.  The 
RO is unable to verify events that occurred off base and that 
are not documented in military records, such events that the 
veteran witnessed while on leave or off base.  The first 
stressor event (hearing American soldiers scream and yell) is 
too general and vague and can not be verified in official 
service records.  The RO is unable to verify events such as 
the veteran seeing dead bodies.  The U.S. Army and Joint 
Services Records Research Center (JSRRC) is able to search 
for corroborating evidence of US troop casualties if a 
claimant provides specific information such as name of the 
person involved, unit designation, and the date and location 
of the casualty.  In this case, the veteran did not provide a 
name of a US casualty.  The JSRRC is unable to obtain 
corroborating evidence of civilian or enemy deaths.  

The RO is unable to verify the third, fifth, and sixth 
stressor events because the veteran did not provide specific 
details of the claimed stressors events.  The Board notes 
that in letters dated in August 2005 and November 2005, the 
RO requested the veteran to specify in detail the 
circumstances surrounding his claimed stressor events 
including the date and location of each event, and the full 
names of the individuals participating in the event.  The RO 
asked the veteran to provide a two month date range for the 
stressor events.  The veteran did not provide specific 
details of the claimed stressors events.  He only gave the RO 
the year, 1968, for all of the stressor events except for the 
fourth stressor event.  For the fourth stressor event, the 
veteran gave a four month time period.  The veteran did not 
provide the dates, by a two month range, for the stressor 
events.  He did not provide the full names of the US 
casualties.  Without this specific information, the RO is 
unable to search for corroborating evidence of the stressor 
events.  The information provided by the veteran is 
insufficient for the purpose of conducting meaningful 
research for corroborating evidence on behalf of the veteran.  
In order for the RO and JSRRC to conduct research concerning 
specific incidents and casualties, the veteran must provide 
detailed, specific information about the incidents.    

The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, if the veteran does not reveal the alleged 
stressors, together with the dates and places, there is no 
way to corroborate, or even attempt to corroborate, the 
information.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, the service records do not corroborate the 
veteran's statements, he has not supplied the necessary 
details to verify that any stressor events took place, and 
the RO was not able to assist the veteran with the 
verification of the alleged stressors.  As such, the Board 
determines that the veteran's claimed stressors have not been 
verified by competent evidence.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed in-service stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted.

Entitlement to service connection for hepatitis B.

The veteran asserts that he incurred hepatitis B in service 
and that he currently has a disability due to hepatitis B.  
Service records note that the veteran had a history of 
hepatitis A.  A March 1976 examination report notes that the 
veteran was treated for hepatitis at Fort Lee in 1969.  The 
November 1989 separation examination report indicates that 
the veteran had a history of Hepatitis A with no sequela.  

There is no competent evidence that the veteran had active 
hepatitis B infection or a residuals disability due to 
hepatitis B.  The September 2005 VA examination report notes 
that the examiner reviewed the claims file and the veteran's 
medical history.  The examiner noted that the veteran was 
claming residuals of hepatitis B or C infection that occurred 
in service.  The veteran's main complaint was persistent 
scleral icterus.  Examination revealed no scleral icterus in 
both eyes.  There were no signs of liver disease such as 
jaundice, palmar erythema, or spider angiomata.  The examiner 
noted that the veteran had a negative hepatitis A IgM and IgG 
antibody, but he had a positive B-core antibody in July 2005.  
The diagnosis was status post viral hepatitis A infection 
(infectious hepatitis) without residuals.     

An August 2005 VA treatment record indicates that the 
hepatitis B viral load was tested.  It was found that the 
previous hepatitis B virus has cleared since the viral load 
was undetectable.    

While the veteran's claims file contains some indication that 
the veteran had hepatitis in service, there is no medical 
evidence of current infection or a residual disability due to 
the hepatitis B.  The Court of Appeals for Veterans Claims 
(Court) has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

While there is evidence of hepatitis infection in service, 
the Board finds no proof of a current disability due to the 
hepatitis infection.  Without competent evidence of a 
currently diagnosed disability, service connection cannot be 
awarded.  

The veteran's own implied assertions that he has a current 
disability due to the hepatitis B infection in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence that the veteran has medical expertise and he 
has not submitted any medical evidence which supports his 
contentions. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hepatitis B must be denied.  The Board 
considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in June 2005 and August 2005, 
prior to the initial adjudication of the claims.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
including claims for PTSD and hepatitis.  The letters also 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in June 2005 and August 2005, prior to the initial 
adjudication of the claims.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in March 2006. The claims were 
readjudicated in June 2006 and September 2006.    

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in June and August 2005, 
prior to the initial adjudication of the claims.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  VA treatment records from 
the Southern Nevada VA healthcare system dated from January 
2002 to June 2007 were obtained.  Treatment records from 
military hospitals in Nellis Airforce Base, Quantico, and 
Fort Belvoir, dated from 1991 to 2005 are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been obtained.  The veteran was afforded a VA 
examination in September 2005 to determine the nature and 
etiology of any residual disability due to hepatitis B.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for PTSD.  However, such 
examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Regarding the claims for service connection for PTSD, there 
is medical evidence of a current diagnosis.  However, the 
record is missing critical evidence of a verified stressor 
event in service, McLendon element (2).  See also 38 C.F.R. 
§ 3.304(f) (2007).  The outcome of this claim thus hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, the outcome of the claim 
of service connection for PTSD hinges on what occurred during 
service and whether the stressor event is corroborated.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  In the absence of evidence of a 
verified in-service stressor, referral of this case for an 
opinion as to whether the diagnosis of PTSD is linked to the 
stressor event would result in speculation.  The VA examiner 
would be unable to provide corroborating evidence of the in-
service stressor.  Thus, obtaining a medical opinion under 
the circumstances presented in this case would be futile.  In 
the absence of corroborating evidence of the in-service 
stressor, there is no need for a medical opinion.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for PTSD is not warranted 
and the appeal is denied.  

Entitlement to service connection for hepatitis B is not 
warranted and the appeal is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


